Citation Nr: 0826874	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease, 
variously diagnosed or claimed as arteriosclerotic heart 
disease or coronary artery disease.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and B.R.




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had honorable active military service from August 
1975 to August 1979.  He also had service from April 1980 to 
July 1986 from which he was discharged under other than 
honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In June 2005, a hearing was held 
before the undersigned at the RO.  In December 2005, the 
Board remanded the veteran's claims for additional 
development.

In a September 2007 decision, the Board denied entitlement to 
service connection for hypertension and heart disease, 
variously diagnosed or claimed as arteriosclerotic heart 
disease or coronary artery disease.  Thereafter, the veteran 
filed an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2008, the veteran's 
representative and VA General Counsel filed a joint motion 
for remand.  By an order later that month, the Court granted 
the joint motion and remanded the claims to the Board for 
further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2007 decision, the Board found that the 
veteran's diagnosed hypertension and coronary artery disease 
were not related to a disease or injury incurred during 
active military service.  Additionally, the Board determined 
that obtaining a VA medical examination and opinion was not 
necessary to decide the claim in light of the evidence 
associated with the claims file.  That is, the evidence of 
record was insufficient to trigger VA's duty to assist in 
providing an examination.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

According to the joint motion for remand, the Board did not 
provide adequate reasons and bases to support whether VA 
complied with its duty to assist the veteran in 
substantiating his claims, specifically in providing a 
medical examination.  The joint motion pointed to the 
veteran's service medical records that included periodic 
complaints of chest pain and elevated diastolic readings of 
90 and 108 during his honorable period of service.  The joint 
motion also indicated that the veteran had current diagnoses 
of coronary artery disease and hypertension.  As a result of 
the Court's remand, the Board is to revisit the issue of 
whether the evidence in this case warrants a medical 
examination or opinion under 38 C.F.R. § 3.159.

With the case having been returned to the Board, the Board is 
tasked with determining whether the veteran should be 
provided a medical examination.  If so, the case must be 
remanded so that the veteran may be afforded such an 
examination.  Given the language of the joint motion, the 
Board now can only conclude that a VA examination is 
necessary for purposes of adjudicating the claims on appeal.  
Thus, a medical examination is warranted.

The veteran should therefore be scheduled for a VA 
examination to determine the nature and etiology of his 
hypertension and coronary artery disease.  A medical opinion 
should be requested in order to determine whether any current 
hypertension and coronary artery disease is attributable to 
the veteran's honorable period of active military service.

It appears that the veteran continues to receive treatment at 
the VA Medical Center (VAMC) in Tampa Bay, Florida.  Updated 
treatment records should be obtained in light of the remand.

It also appears that the veteran receives disability benefits 
from the Social Security Administration (SSA).  Information 
in the file indicates that the veteran began receiving 
disability benefits from SSA in approximately August 2000.  
The records relating to those disability benefits should be 
requested from SSA.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the veteran's more recent 
treatment records (since March 2006) from 
the Tampa Bay VAMC and associate the 
records with the claims folder.

2.  Request from SSA the records 
pertinent to the veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim.

3.  After obtaining as many of the above 
records as possible, schedule the veteran 
for a VA examination to determine the 
nature and etiology of his hypertension 
and coronary artery disease.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  Based on a 
thorough review of the evidence of 
record, including the relevant service 
medical records, the examiner should 
provide an opinion as to the medical 
probabilities that the veteran has 
hypertension and/or coronary artery 
disease that is related to his period of 
honorable military service (i.e., whether 
it is 50 percent or more probable).  The 
examiner should also indicate whether any 
such disability is more likely than not 
of post-service onset.  An opinion should 
be provided for each disability 
diagnosed.  All opinions should be set 
forth in detail and explained in the 
context of the record.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This case must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

